 INTL. BROTHD.OF TEAMSTERS,LOCAL 222489International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local No.222 andNorman B. Cram and Twentieth Cen-tury-Fox FilmCorporation(Party to the Agree-ment).Case 27-CB-434October 31, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn February 21, 1968, Trial Examiner DavidKarasick issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief and the GeneralCounsel filed an answering brief to the Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner' insofar as consistent herewith.We agree with the Trial Examiner's conclusion thatthe Respondent Union violated Section 8(b)(2) and(1)(A) of the Act, which in effect prohibits a labororganization from causing employers to discriminateagainst employees in violation of Section 8(a)(3) ofthe Act.We base our finding on the Union's unlawful hiringagreement, arrangement, or understanding with themotion picture producers covering the Kanab area,and the Union's discriminatory operation of thisagreement specifically with respect to refusing toclear or refer employee Cram for employment bymotion picture producer Fox on and after April 28,1967. It is clear that since at least 1964 theproducers, when operating in the Kanab area, custom-anly asked the Union for the employees they needed.It is likewise clear that the Union fully and knowinglycooperated in filling these requests, normally bygiving first preference to union members. It is alsoclear that the Union has been discriminatorily refus-ing Cram's efforts to secure union membership orclearance in order to work for motion pictureproducer Fox.We note particularly by way of background, thatwhen Cram in 1965 started working for a producer,Union Official Johnson and a producer's representa-tive together stopped him, said that he was violatingthe producer's contract by working without a unioncard, and forced him off the job.On April 27, 1967, motion picture producer Foxadvised Cram that it had work for him if he obtainedthe necessary clearance from the Union, and on April28 Cram so advised the Union. Without denyingCram's assertion about the necessity of union clear-ance in order to work for Fox, Union Secretary-Treasurer Case replied that Cram had been deniedmembership. On or about June 9, Union representa-tiveLeGrand Hamblin told Cram that he could haveused Cram on a job if Cram would get straightenedwith the Union; but that he had been instructed byUnion agent Smith to "hire anybody in Kanab butNorm Cram." Later that month Cram filed the chargeon which this case is based.On these facts we are convinced that the Union wasnot merely a passive beneficiary of the producers'unilateral decision to secure employees through theUnion, but was in fact an active participant in amutual scheme to give union members employmentpreference.Most significantly, in the spring of 1967union representatives in effect agreed with Cram'sstatement that union membership was necessarybeforeCram could perform his job with motionpicture producer Fox; and somewhat later Cram wasadvised by a union representative that the Union wasin a position to hire employees needed by producersinKanab, but that Union agent Smith had told himnot to hire Cram.The Union argues in effect that it did nothing morethan passively acquiesce in the unilateral hiringpractice or policy generally followed by Fox and theother producers, and that its own conduct did notviolate the Act even if the producers violated the Actby such actions. In view particularly of the facts setforthabove,which show clearly that the Unionactively participated in effectuating a mutual agree-ment, arrangement, or understanding for preferentialhiring of union members, we find no merit in thisargument, and agree with the Trial Examiner's conclu-sion that the Union violated Section 8(b)(2) and(1)(A) of the Act.IThe Trial Examiner,apparently inadvertently,referred to the dateCram was "quarrelsome"or a troublemaker"However,we do notof Cram's first conversation with Parry as July 1964,the correct date isadopt his further observation that such considerations can never be aJanuary 20,1964.legitimate concern of unions in the referral of applicants for jobs.We agree with the Trial Examiner that there is no credible evidence173 NLRB No. 81 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondent,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local No.222, Salt Lake City, Utah, its officers, agents, andrepresentatives, shall take the action set forth in theTrialExaminer's Recommended Order, as so modi-fied:1.Substitute the following for paragraph 1(a) ofthe Trial Examiner's Recommended Order(a)Giving effect to its agreement, arrangement, orunderstanding with motion picture producers withrespect to hiring in the Kanab area, or otherwisecausing or attempting to cause Twentieth Century-Fox Film Corporation or any other employer todiscriminate against employees in the Kanab area inviolation of Section 8(a)(3) of the Act.2.Substitute the following for the first indentedparagraph of the notice:WE WILL NOT give effect to our agreement,arrangement, or understanding with motion pictureproducers with respect to hiring in the Kanab area,or otherwise cause or attempt to cause TwentiethCentury-Fox Film Corporation or any other em-ployer to discriminate against employees in theKanab area in violation of Section 8(a)(3) of theActTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID KARASICK, Trial Examiner. This proceeding underSection 10(b) of the National Labor Relations Act, hereincalled theAct,was heard in Salt Lake City, Utah, onNovember 15, 16, and 17, 1967, pursuant to due notice. Thecomplaint, dated August 29, 1967, was based upon a chargefiled on June 23, 1967, by Norman B Cram, an individual, andalleged that the Respondent had engaged in unfair laborpractices within the meaning of Section 8(b)(1)(A) and 8(b)(2)of the Act.Upon the entire record in the case,' including briefs filedby the Respondent and the General Counsel, and from myobservation of the demeanor of the witnesses, I make thefollowingI[Certain errors in the transcript have been noted and corrected 1FINDINGS OF FACTITHE BUSINESS OPERATIONS OF THE EMPLOYERTwentieth Century-Fox Film Corporation, herein calledFox, a Delaware corporation, maintains its principal office inNew York City and studios in Los Angeles, California. Fox isengaged in the production and distribution of motion picturesand annually distributes films valued in excess of $100,000directly across state lines within the United States and toterritories thereof and to foreign countries. Fox is an employerengaged in commerce and in operations affecting commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local No. 222, hereinvariously called the Respondent, the Union or the Teamsters,isa labor organization within the meaning of Section 2(5) ofthe ActIIITHE UNFAIR LABOR PRACTICES ALLEGEDA The Facts1.The hiringpracticeKanab, a community of approximately 1,250 persons, islocated in a remote section of southern Utah approximately300 miles from Salt Lake City, in an area used by Fox andother companies for the filming of motion pictures Produc-tion generally begins in the spring and ends in the fall of theyearSome of the personnel and equipment required forfilming is brought from the Hollywood studios of theproducers and the remainder is secured in and around thevicinity of Kanab. As a result, many of the residents of Kanabseek employment from the producers as a supplement to theirregular income during the production season.Fox is one of a number of motion picture companies whoare parties to a multiemployer collective-bargaining agreementwith Local 399 of the Teamsters, herein called Local 399, asister local of the Respondent This contract, in effect at allmaterial times herein, covers the operations of the parties invariouswestern states, includingUtah and Arizona Thepractice followed under this agreement is that motor vehiclesbrought by the producers from Hollywood to movie locationsinUtah or Arizona are driven by members of Local 399. Somevehicles used during the filming of movies in these locations,however, are rented by the producers in the local areas wherethefilming occursWhen this happens the motion pictureproducers hire local persons to drive the rented equipment. Asa general practice followed since at least 1964, the producerssecure drivers for motor vehicles in the Kanab area from the INTL. BROTHD.OF TEAMSTERS,LOCAL 222steward or contact man 2 of the Respondent The contactmen, by referring to a list of paid-up members of theRespondent, dispatch only those drivers whose names areincluded on such list unless the list has been exhausted anddriverswho are paid-up members of the Respondent are nolonger available or unless special equipment or vehicles arerequired and can be rented only if operated by the owner ofthe vehicle or some other person who is not a union memberwhose name appears on the Respondent's hiring list 32.Cram's efforts to secure employmentFrom 1948 until a year or two prior to the hearing in thiscase, Norman B Cram was a member of a labor organization ofmotion picture extras. At one time, this union was associatedwith a labor organization in Los Angeles. Shortly after thisoccured, the motion picture companies stopped filming in theKanab area. According to the Respondent, the cessation offilming was because of the activities of the labor organizationof movie extras. Cram, however, advanced the opinion that thecessation instead was attributable to the fact that the motionpicture business was in a decline because of the competition oftelevision and foreign films In any event, Hollywood studiosdid not again engage in active production operations in theKanab area until 1964.In July 1964, Cram spoke to Whit Parry, a motel owner inKanab who provided the motion picture companies operatingin the area with motor vehicles and drivers as well as food andlodging.Cram had shown Parry a bus which Cram hadpurchased some time before. Parry expressed the view that itcould be used by the producers. Cram told Parry that hereceived only 10 days vacation from his regular job as citymarshal in Kanab and that he would like to drive his busduring those 10 days. Parry agreed and directed Cram to seeCalvin Johnson, the Respondent's steward, "and get clearedthrough the Union." Cram spoke to Johnson, told the latterwhat Parry had said and asked Johnson about joining theRespondent. Johnson said that the Union had a seniority list,that Cram would be the last man on the list and that he wouldbe wasting his money. Cram insisted but Johnson remainedadamant and said that Cram could not loin. When Cramcontinued to insist, Johnson referred him to Bill Fackrell, arepresentative of the Respondent in Salt Lake City.2 In a written report to the Respondent,on September 29, 1965,A.O May, an agent and representative of the Union,recommended thatthe term "contact man" be used instead of "steward" because of thestigma which had been attached to the latter term in the past and thefact that the Hollywood producers had feared the Teamsters and hadbeen reluctant to come to the Utah area to make motion pictures.3 The foregoing findings are based upon the composite testimony ofRoy C. Metzler,manager of industrial relationsforFox,Le GrandHamblin, Calvin Johnson, Vance Pugh, contact men or stewards of theRespondent,John Richard Hamblin,operator of an agency in Kanabwhich rented motor vehicles to the producers,and Al May, an agent andrepresentative of the Respondent;together with written reports madeby Al Mayto the Respondent on September 29, 1965, June 9, 1966,and May 11,1967. In making these findings, I have considered thetestimonyof LeoB. Smith, a business representative of the Respondent,together with a document which he prepared purporting to show a listof drivers employed by the producers during operations in the Kanabarea during 1967. The document itself was not one of the hiring listsactually used by the Respondent for referring drivers to the producersbut instead was prepared by Smith a week before the hearing especiallyfor the purposes of this case.The document sets forth names of elevenmen who worked for the motion picture producers in the Kanab area491Cram called Fackrell and during the conversation the twomen became involved in an argument. When Cram referred toUtah's right-to-work law, Fackrell grew angry and respondedby saying, "You're just a trouble making son-of-a-bitch."Fackrell told Cram to secure an application blank fromJohnson and remit it with a money order to the Salt Lake Cityoffice of the Respondent and "we'll go from there."When Cram attempted to secure an application fromJohnson he was told that the latter had none Cram, however,secured an application from another steward of the Respond-ent. He filled it out, induced Johnson to sign it and mailed ittogether with a money order to the Respondent's office in SaltLake City. Cram thereupon reported to Parry what he haddone and the latter told him to report for work the followingMonday morning That Sunday afternoon, however, Johnsontold Cram that the latter better not show up for work in themorning. Cram replied that he had the job and was going to gotowork and Johnson answered "You had better not or I'llmash your head in."Despite the warning he had received from Johnson, Cramreported for work the next morning at Parry's motel. Cramhad reported the matter to the sheriff's office, and a numberof highway patrolmen were in the area. One of them togetherwith the sheriff was in front of the motel and two patrolmenwere sitting in a car across the street when Cram drove up withhis bus. Johnson told Parry that he would have a lot of troubleand the rest of the drivers would go on strike if Cram drove hisbus. Parry asked Cram if he could use the bus with anotherdriver. Cram assented but stated that he wanted to choose theperson who would drive. Johnson stated that he would do thedriving. Although Cram objected, Johnson insisted that he wasentitled to drive the bus because he had seniority and was theunion steward. Upon Parry's urging that filming of the pictureshould not be delayed by reason of the dispute, Cram finallyagreed and Johnson drove the bus.Before Cram had left, he had been advised by Parry to callFullmer Latter, then secretary-treasurer of the Respondent, inSaltLake City. Cram did call Latter that day and told himwhat had happened. Latter advised Cram to mail in hisapplicationandmoney and the Respondent would thenconsider him for membership. Cram had not heard furtherfrom the Respondent by early September, despite Latter'spromise to inform him as to what action had been taken on hisduring the 1967 seasonand purportedlydid not become members ofthe Respondent.However, thenames of at least six and perhaps seven(dependingupon whether or not Leon and "Duke" Aikenare the sameperson) of the individuals so listed also appear in areport from Al Mayto the Respondent's secretary-treasureron May 31, 1967, which showsthatthese same persons were members ofthe Union No explanation ofthese apparent contradictionswas offered by the Respondent. For theforegoing reasons, I do not regard as an accurateportrayalof the factseither the document in question or Smith'stestimonybased upon it.4 The foregoing findings, as well as those immediately followingwith regard to the eventswhich occurredin the Springof 1965, arebased upon the testimonyof Cram to whichthe Respondentobjectedon the ground thatParry haddied prior to the hearing. Because of thatfact, I haveacceptedCram's testimony as to whatoccurredon each ofthese occasionsonly aftercareful scrutiny and consideration in light ofthe entirerecord.West Texas Utilities Company, Inc ,94 NLRB 1638,enfd. 195 F.2d 519 (CA.5),Wallick & Schwalm Company,95 NLRB1262, enfd198 F.2d 477 (C A. 3). Fackrellwas not called as a witness.Johnson, although he testified on behalf of the Respondent,did notdeny in any particularCram's recounting concerning either of theseincidents. 492DECISIONSOF NATIONALLABOR RELATIONS BOARDapplication. In September, Cram went to Salt Lake City toinquire into the matter. In the meantime, filming of themotion picture had been completed.When he arrived in Salt Lake City, Cram saw Fackrell whotold him that he would be notified of the Respondent's actionby September 17. On November 25, 1964, the Respondentsent Cram a letter in which it enclosed the money order he hadsubmittedwith his application and informed him that theexecutive board of the Respondent had denied his applicationfor membership. No reason for its action in so doing was given.In the Spring of 1965, Cram again sought employment fromParry to drive his bus during the filming of a movie then aboutto begin. Parry asked Cram if he was cleared through theRespondent. Cram replied that he would go to Salt Lake Cityand get the matter straightened out Cram went to Salt LakeCity where he spoke to Fackrell who told him that he had apetition from the members of the Respondent stating thatthey did not want Cram in the Union. Cram replied that hehad heard that but that he wanted to be cleared and wanted togo to work with his bus. Fackrell said that they would letCram know. Cram returned to Kanab and told Parry that hehad been advised by the agents of the Respondent that he hadto have a job before he could get a union card. Parry instructedCram to report for work with his bus the following Mondaymorning and he would have a job.On Monday morning, Cram drove up to Parry's motel Oneof the assistant directors of the producer placed a number ofmovie personnel on the bus and Cram drove them to theirlocation, a short distance out of town. He was then instructedby the assistant director of the producer to go to the airportand pick up additional individuals who were coming in fromHollywood by plane. As Cram was preparing to leave, Johnsonand Coleman Wilson, a representative of the producer, stoppedhim. Wilson asked Cram if he had a card. Cram replied that hedid not. Wilson thereupon stated that Cram violated theproducer's contract and could not drive the bus on the jobCram responded that he would be glad to join the Union.Wilson answered that Johnson was a steward of the Union andsuggested that they talk to him. They did so, but Johnsonstated that Cram could not join. The three men then wentback to the motel where they were followed by one of theassistant directors. Cram explained that he did not have a cardbecause the Union would not let him join. The assistantdirector asked Johnson what he was going to do about it andstated that they could not have this trouble. Johnson said thathe would get another bus and go to the airport and pick up thepassengers. s He did so and Cram was sent home.In July 1965, Cram spoke to a Mr. Hollis, who was incharge of transportation for a motion picture upon whichproduction was about to begin. Hollis stated that it would notbe necessary for him to follow seniority in the filming of thepicture and that he would hire Cram if the latter could getclearance from the Union. A day or two later, Cram met LeoSmith, Al May, and Calvin Johnson, a business representative,organizer, and steward of the Respondent, respectively, on thestreet in Kanab. Cram asked if he could join the RespondentSJohnson, together with five or six other members of the Union inKanab, jointly owned two buses which were available for lease to theproducers.6 The foregoing findings are based upon the undenied testimony ofCramand Smith answered that he could not. May added that Cramwas not following the craft, that he was a city policeman andthat until he got a job he could not join the Union.6In the early part of 1966, Cram was dismissed as citymarshal by the newly elected mayor. In April 1966, Cramasked Johnson if the latter had anything against his joining theUnion since now he no longer was city marshal Johnsonreplied that he now no longer objected and said that he wouldcallLeo Smith and straighten out the matter. Several dayslater, Cram was advised by Johnson that Cram would have topersonally speak to Smith in Provo, 280 miles from Kanab,where a branch office of the Respondent was maintained. Onthe following day, Cram drove to Provo and arrived at Smith'soffice at approximately 8 a.m. When he finally saw Smith at 11a.m., the latter refused to talk to him. Cram asked if Johnsonhad called and was told that he had not. Cram stated that hewanted to get cleared because he had a job offered to him andSmith replied, "Look, as far as I am concerned, you will neverget in this Union."On the following day, Cram sought the assistance of theAnti-Discrimination Division of the Utah Industrial Commis-sion.A meeting was held at which representatives of thatbody, Smith, May, and Latter were present, together withCram.Latter stated that the matter appeared to be amisunderstanding and could be settled very easily. He sug-gested that Cram submit his application and a check forinitiation fees and stated that the Respondent would give hima letter stating that as soon as he went to work the Unionwould process his membership. Immediately following theconclusion of the meeting, Cram went to the union hall. Hewas told that his prior application was sufficient and he gavethe Respondent a check for $75 to cover his initiation fees. Hewas given a receipt for his check and at the same time receivedthe following letter which was signed by L.N. Case, secretary-treasurer of the Respondent-7June 6, 1966TEAMSTERS LOCAL UNION NO. 222 herewith acknowl-edges receipt of personal check in the amount of $75.00and an Application for Membership into Local Union No.222 from Mr. NORMAN CRAM this 6th Day of JUNE,1966. It is understood that the acceptance by Local No.222 of the above does not constitute an agreement tofurnish employment to Mr. Cram. It does constitutehowever, an understanding that upon the employment ofMr.Cram in work covered under the jurisdiction ofTeamsters Local No. 222, that the Application for Member-ship will be processed in accordance with the Rules of LocalNo. 222 governing such applications.TEAMSTERS LOCAL UNION NO. 222/s/ L N CaseL.N. CaseSecretary-TreasurerCram then returned to Kanab and saw Parry who addedCram's name to the list of employees eligible to drive motorvehicles for the producers. This list had been furnished Parry7 Latter, who had previously held that position,became MountainStates Representative of the Western Conference of Teamsters in May1966. INTL. BROTHD.OF TEAMSTERS,LOCAL 222by Calvin Johnson, the contact man or dispatcher for theRespondent. Cram, however, did not drive on any job in 1966.Nor did he thereafter receive any further word from theUnion. The check which he had submitted for his initiationfees was never cashed.On April 27, 1967, according to the undenied testimony ofCram, Fay Hamblin, who worked with the advance party ofthe producers to secure personnel and materials needed forproduction, asked Cram about the latter's bus. Hamblin toldCram that construction for a motion picture to be producedby Fox would start shortly in Kanab and that Cram's busmight be needed to pick up construction personnel in LasVegas, Nevada. When asked by Hamblin if he had ever receivedclearance from the Respondent, Cram replied that he had aletter from Case which he believed resolved the matter. Laterthe same day, Cram showed Hamblin and his associate, MerrilMcDonald, the copy of the letter of June 6, 1966 which hehad received from Case and one of them advised him to notifythe Respondent that the producers had work for him.Cram testified without contradiction that, on the followingday, April 28, he called Case in Salt Lake City and told himthat he had a job on a picture to be produced by Fox if hecould get cleared by the Respondent. Case replied that Cramhad been denied membership. Cram answered that this hadbeen in 1964 and asked if he had been refused membershipsince he had received the letter of June 6, 1966. Case statedthat he would get Cram's file and check into the matter andwould call Cram back. Cram told Case that he had to hearfrom him so that he could get definite word on going to work.Cram heard nothing further from the Respondent until May10.On May 10, 1967, Al May and Leo Smith, agents of theRespondent, came to see Cram. May informed Cram that hehad been blackballed. Cram protested that he did not thinkthat this was right, that he had a job; that he wanted to getcleared by the Respondent; and that, although he did notnecessarily want to belong to the Union, he would do so if itwas necessary in order to go to work. Smith stated thathe could not find anyone in Kanab who had offered Cram ajob. Cram referred to Fay Hamblin and Smith replied, "Who isFay Hamblin? I haven't seen his name on any checks." Smithfurther stated that he had talked to Hamblin and that thelatter had not said that he had offered Cram a job Cramreferred to Case's letter of June 6, 1966. Smith denied that hehad a copy. When Cram stated that he had the letter in his fileand would show it to Smith, the latter replied, "Yes, you andthatdamn file, that's going to get you into real serioustrouble."8A day or two later, Cram testified without denial that herecounted to Hamblin the conversation which Cram had hadwith Smith during which Smith had said that Hamblin haddenied offering Cram a job. Hamblin answered that he had toldSmith that as soon as Cram was cleared through the Respond-ent that there would be plenty of work.On or about June 9, 1967, Cram testified that he was told8 Smith did not testify as to this incident May's version issubstantially the same as that set forth above, which is based upon thetestimony of Cram, except that May denied having said that Cram hadbeen blackballed.In this respect,Ibelieve Cram's recounting to be themore accurate.In essence,it appears that May and Smith denied Cram'sstatement that Hamblin was authorized to hire on behalf of theproducers and that the discussion ended in an angry exchange betweenSmith and Cram.493by LeGrand Hamblin, contact man or dispatcher for theRespondent in Kanab, that he wished the latter would getstraightened out with the Respondent because he could haveused Cram for work on the prior weekend during a race meet.Cram answered that he did not know what he could do aboutit since he had to have a card before he could get a job and hehad to get a job before he could get a card. Hamblin answeredthat he had talked to Leo Smith about the matter and Smithhad told him, "You hire anybody in Kanab but Norm Cram."Neither Hamblin nor Smith, both of whom testified on behalfof the Respondent, denied the foregoing testimony of Cram.Cram was unsuccessful in his efforts to secure clearancefrom the Respondent or to obtain employment as a driver bythe motion picture producers in Kanab in 1967.3. Summary and Concluding FindingsThe Respondent correctly contends that there is noevidence that it or the producers are parties to any writtenagreementgoverning the hiring of employees. The record doesshow, however, that Local 399 of the Teamsters, a sister localof the Respondent, is party to a collective-bargaining agree-ment with Fox and other motion picture producers inHollywood which covers the employment of drivers of motorvehicles in various western states, including Utah. The recordfurther shows that, despite the fact that no written agreementbetween the producers and the Respondent exists, the Re-spondent, Local 399 and the producers follow a practice ofsecuring drivers for motor vehicles in the Kanab area from theRespondent; that in clearing or referring applicants foremployment to the producers, the Respondent employs hiringlistswhich contain only the names of paid-up members ofLocal 222, and that individuals who are not members of theRespondent are not referred to jobs except where no qualifiedmember of the Respondent is available after all availablepaid-up members of the Union are employed. Such a practiceisdiscriminatory and the fact that it may not invariably havebeen applied, and there may have been exceptions, does notalter its unlawful character.'It is true that the producers may themselves hire driverswithout regard to whether or not the latter are members of theUnion. But according to the arrangement followed, they do soonly after they have first given the Respondent an opportunityto supply the drivers so needed. The practice or arrangementthus followed recognizes the exclusive right of the Respondentto refer or clear applicants for employment, whether or not itexercisessuch right. The Respondent's control over jobopportunities of drivers for the producers in the Kanab area issuch as to enable it to cause the producers to discriminate inhiring.Possessed of such power, the Respondent is under aduty to clear or refer applicants on an undiscriminatorybasis. 10Instead, by listing for referral only the names of paid-upmembers of the Respondent and referring other individualsonly after all paid-up members of the Union who were9 Local 369, International Hod Carriers'Building & CommonLaborers' Union of America, A.F.L (Frommeyer & Company),114NLRB 872, 879.10Hargett Construction Company,147 NLRB 210, 213,N.L R Bv. George D Auchter Company,209 F 2d 273 (C.A. 5). 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDqualified and available had been employed, the Respondentoperatedan exclusive hiring system discriminatorily andthereby violated Section 8(b)(1)(A) and (2) of the Act.11The question remains whether the Respondent caused Foxto discriminate against Cram. The Respondent denies that FayHamblin had any authority to hire on behalf of Fox and deniesthatCram otherwise sought employment from any otherrepresentative of Fox or any other producer. Cram testifiedwithout denial that, on April 27, 1967, either Fay Hamblin orhis associate, Merril McDonald, who acted as advance men forthe producers to secure personnel and equipment, told Cramto inform the Respondent they had work for Cram to doeither on the Fox picture then expected to be produced inKanab or a Columbia picture on which productionwas alsoexpected.From this, it reasonably may be inferred thatHamblin and McDonald did have the authority on behalf ofthe producers to hire Cram on condition that the Respondentclear him for employment.But even if they had no such authority, the record showsthat any attempt by Cram to secure employment by applyingto Fox or any other producer would have been useless. Whathappened previously when Cram sought employment as adriverwould undoubtedly be repeated in 1967. The undis-puted evidence shows that Cram persisted in his efforts toobtain work during themovie seasonsin 1964, 1965 and 1966and that the Respondent consistently blocked his attempts tosecure such employment. On the occasions when he didsucceed, the Respondent immediately had him removed fromthe job, as occured in July 1964 and again in the Spring of1965.12 This evidence, plus the undenied testimony of Cramthat in June 1967, he was told by LeGrand Hamblin, contactman of the Respondent in Kanab, that Hamblin had beeninstructedby Leo Smith,businessrepresentativeof theRespondent, to "hire anybody in Kanab but Norm Cram",plus Cram's further undenied testimony that on April 28,1967, Case, secretary-treasurer of the Respondent, promised toinform Cram whether or not the Respondent would clear himfor a job with Fox but thereafter failed to fulfill his promiseexcept for the visit to Cram by Al May and Smith on May 10,demonstrates beyond question that it would have been a futilegesture for Cram to apply to Fox or any other producer in thearea for employment since the Respondent would not clear orrefer him for such employment and neither Fox nor any otherproducer would hire him without such clearance. Under thesecircumstances,it is immaterialwhether or not Cram appliedfor work to one or more of the producers.' 3The Respondent argues that it had a right under the Act torefuse to admit Cram as a member of the Union. Undoubtedlyithad such a right for whatever reason it felt was justified. Itdid not, however, have the right to refuse to clear or referCram for employment The Respondent's conduct is notjustified on the ground that it refused to clear or refer Crambecause he was quarrelsome and a troublemaker both becausethere is no credible evidence that these characterizations werejustified and because acceptance or rejection of employees isthe basic prerogative of the employer and not of the Union inthe nondiscriminatory referral of applicants for a job. Nor inlikemanner may the Respondent find comfort in its conten-tion that Cram was denied referral because he had engaged indual unionsim by virtue of his support over the years of a labororganization composed of movie extras. A refusal to placeCram's name on the referral list for such reason was in itself aviolation of Section 8(b)(1)(A) and (2) of the Act.14Accordingly, I find that, in addition to the unlawful hiringarrangement administered by the Respondent, Local 399 andthe producers, as found above, the Respondent discrimina-tonly refused to register or dispatch Norman Cram foremployment as a driver on and after April 28, 1967, therebyviolating Section 8(b)(2) and (1)(A) of the Act.IV THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.It having been found that the Respondent violated Section8(b)(1)(A) and (2) of the Act in operating an exclusive hiringarrangement for the preferential benefit of members of theRespondent by placing only such members' names on theregister for referral and by clearing nonmembers and nonunionemployees for employment only after members are employed,I shall recommend that the Respondent cease and desist fromoperating said exclusive hiring system in such manner.Having further found that, on and after April 28, 1967, theRespondent refused to register or refer Norman Cram foremployment, it will be recommended that the Respondentmake Cram whole for any loss of pay he may have suffered byreason of the discriminatory action against hum. Backpay shallbe computed on a quarterly basis in a manner consistent withthepolicy established by the Board inF. W.WoolworthCompany,90 NLRB 289, with interest computed in themanner set forth inIsis Plumbing & Heating Co.,138 NLRB716. In view of the Respondent's consistent and prolongedconduct in discriminating against Cram and in refusing to placehis name upon its dispatch list or refer him for employment, assetforthabove, it will also be recommended that theRespondent notify Fox and the other motion picture pro-ducers operating during the coming season in the Kanab area,inwriting, with copies to Cram, that, upon his request, it willregister him promptly, that it will interpose no barriers to hisregistration for work, his dispatch for available work, or hislure, and that he, together with all other workers or applicantsfor work, will henceforth be considered eligible for registrationand will be dispatched for available work without discrimina-tion. 15In addition, it will be recommended that theRespondent maintain permanent written records of its hiringand referral operations which will be adequate to disclose fully11 International Associationof Heat and Frost Insulators andAsbestosWorkers, Local #84, AFL-CIO (The Edward R. Hart Com-pany),146 NLRB 66012 No contention has been advanced and no finding herein is madethat eventswhich occurredmore than 6 months prior to the filing ofthe charge in this caseon June 23, 1967,may be regarded as unfairlabor practices.Instead, such evidence has been reliedupon solely forthe purpose of background to the extent that it tends to illuminate orexplain the Respondent'smotivation or conductwhich occurred withinthe 6 months' periodprior to the time in which the charge in this casewas filed.N L R B. v Bryan Manufacturing Co,362 U.S. 411.13 InternationalLongshoremen's and Warehousemen'sUnion,94NLRB 1091.14Considine DistributingCo ,166 NLRB No. 9715 Golden StateRunway andEngineeringCompany,162 NLRB No.92 INTL.BROTHD.OF TEAMSTERS,LOCAL 222the basis on which each referral is made and, upon request oftheRegional Director of the Board, or his agents, makeavailable for inspection, at all reasonable times, any recordsrelating in any way to the hiring and referral system.' 6On the basis of the foregoing findings of fact and upon theentire record in the case, I make the following.CONCLUSIONS OF LAW1.The Respondent is a labor organization within themeaning of Section 2(5) of the Act.2.Fox is an employer engaged in commerce and inoperations affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.3By operating an exclusive hiring system for the preferen-tialbenefit of members of the Respondent by placing onlysuchmembers' names on the register for referral and byclearing nonmembers and nonunion employees for employ-ment only after members are employed and by refusing torefer Norman B. Cram to work for Fox on and after April 28,1967, because Cram was not a member of the Respondent orbecause he had supported another labor organization, theRespondent has engaged, and is engaging, in unfair laborpractices within the meaning of Section 8(b)(1)(A) and (2) ofthe Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in the case, it isrecommended that International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Local No.222, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Operating an exclusive hiring system for the preferentialbenefit of members of the Respondent by placing only suchmembers' names on the register for referral and by clearingnonmembers and nonunion employees for employment onlyafter members are employed.(b)Refusing to refer Norman B. Cram to Fox, or any otheremployer, when requested to do so, because said Cram is not amember of the Respondent or because he has supportedanother labor organization.(c) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them inSection 7 of the Act.2.Take the following affirmative action which is necessaryto effectuate the policies of the Act.(a)Make whole Norman B. Cram for any loss of pay hemay have suffered as a result of the Respondent's discrimina-tion against him in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Send written notices to Twentieth Century-Fox FilmCorporation and any and all other motion picture producersoperating during the coming season in the Kanab area, withcopies to Norman B. Cram, stating that it will, upon saidCram's request, register him promptly, that it will interpose nobarriers to his registration, to his dispatch for available work,or to his hire for such work, and that he, together with allotherworkers or applicants for work, will, henceforth, beconsidered eligible for registration and will be dispatched foravailable work without discrimination.(c)Maintain permanent written records of its hiring and495referral operations which will be adequate to disclose fully thebasis upon which each referral is made and, upon request oftheRegional Director of the Board, or his agents, makeavailable for inspection, at all reasonable times, any recordsrelating in any way to the hiring and referral system.(d) Post at its business offices in Salt Lake City, Utah, andProvo, Utah, and all places where notices to its members andto employees are customarily posted, copies of the attachednotice' 7marked "Appendix."' 8 Copies of said notice, to befurnished by the Regional Director for Region 27, shall, afterbeing duly signed by an official of the Respondent, be postedby it immediately upon receipt thereof, and be maintained byit for at least 60 consecutive days thereafter. Reasonable stepsshall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 27, in writing,within 20 days from the date of the receipt of this Decision,what steps Respondent has taken to comply herewith.' 916N L R B. v Nassau and Suffolk Contractors Association,321F.2d 130 (C A 2)17 Since notices are customarily framed in the language of thestatute and because of their technical nature are often difficult foremployees to understand,Iam recommending that the notice in this'ase embody the simplified form which appears in the Appendix18 In the event that this Recommended Order be adopted by theBoard,the words"aDecision and Order"shall be substituted for thewords "the RecommendedOrder of aTrial Examinar"in the notice Inthe further event that the Board's Order be enforced by a decree of aUnited States Court of Appeals, the words "a decree of the UnitedStates Court of Appeals enforcing an Order"shall be substituted for thewords "a Decision and Order."19 In the event that this Recommended Order be adopted by theBoard, this provision shall be modified to read "Notify said RegionalDirector in writing within 10 days from the date of this Order whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner ofthe National Labor Relations Board and in order to effectuatethe policies of the National Labor Relations Act as amended, wehereby notify our employees thatWE WILL NOT operate an exclusive hiring system toprovide drivers of motor vehicles for Twentieth Century-Fox Film Corporation, or any other motion pictureproducer, which grants preference to members of TeamstersLocal 222 by placing only such members' names on theregisterfor referral and by clearing nonmembers andnonunion employees or applicants for employment onlyafter members are employed.WE WILL NOT cause or attempt to cause TwentiethCentury-Fox Film Corporation, or any other motionpicture producer, to discriminate against any employee orapplicant for employment in violation of the NationalLabor Relations Act.WE WILL make whole Norman B. Cram for any loss ofpay he suffered because of the discrimination practicedagainst him.WE WILL notify, in writing, Twentieth Century-Fox 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDFilm Corporation, and any and all other motion pictureproducers operating in the Kanab area during the comingseason, with copies to Norman B. Cram, that we will, uponCram's request,registerhim promptly, that we will inter-pose no barriers to his registration, to his dispatch foravailablework, or to his hire for such work, and that he,together with all other workers or applicants for work, willbe considered eligible for registration and will be dispatchedfor available work without discrimination.WE WILL maintain permanent written records of ourhiring and referral operations which will be adequate todisclose fully the basis upon which each referral is madeand, upon request of the Regional Director of the NationalLabor Relations Board, or his agents, make available forinspection, at all reasonable times, any records relating inany way to the hiring and referral system.INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OFAMERICA, LOCAL NO 222(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive days fromthe date of posting, and must not be altered, defaced,or coveredby any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicate directlywith the Board'sRegional Office, 2240 New Custom House, 72119th Street, Denver, Colorado 80202, Telephone 297-3551.